Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-12, 15, and 16 are pending.  
Applicant's election with traverse of Group I, claims 1-12, the reply filed on 10/28/2022 is acknowledged.  The traversal is on the ground(s) that searching for all the invention groups is not a burden.  This is not found persuasive because as indicated in the previous office action, the inventions of Group I-II are two distinct inventions for the reason of the record. They have different electronic resources and search queries, and searing for one subject matter will not necessarily lead to another. Applicant is reminded of the extensive literature search in biotechnology which is not co-extensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 and 16 are withdrawn.
The election of species requirement for claim 7 is withdrawn.
Claims 1-12 are examined on the merits.

Claim Rejections –35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-12 is/are directed to a plant derived active ingredient comprising:

- an extract from at least one plant of the gender Olea, and – an extract from at least one plant of the gender Tilia and/or an extract from at least one plant of the gender Cydonia.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, an extract from at least one plant of the gender Olea, because there is no indication that extraction has caused the components of an extract from at least one plant of the gender Olea that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in plant of the gender Olea.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-12 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of an extract from at least one plant of the gender Tilia and/or an extract from at least one plant of the gender Cydonia that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Tilia and/or Cydonia.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
 No, no non-nature based components were recited in the claims. A surfactant such as phospholipid (lecithin for example) exists in egg York.
Regarding claims 1-4, 6, 7, and 9-12, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
             Claims 5 and 8 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
Regarding claims 11 and 12, a cosmetic or drug composition could be either taken orally or topically, oral consumption or administration does not result in a markedly different characteristic because Olea ad Cydonia already have the characteristic of being in a form suitable for oral consumption. In terms of topically application, the process of plant harvest and plant extraction already encompasses contact of human skin with plant materials. 
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 9, 11, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Siddiqui (US 2008/0241084 A1).  
Siddiqui teaches a cleaning foam (thus a cosmetic composition, thus claim 11 is met) comprising 0.0025% Tilila cordata flower extract and 0.5% Olea europaea (thus claim 2 is met) fruit oil (thus an extract), and glycol distearate (thus a surfactant, thus claim 6 is met), etc. [0111] (thus claims 1 and 2 are met). Siddiqui teaches compositions and methods for inhibiting melanogenesis (see Title) (thus a drug composition, thus claim 12 is met). Siddiqui teaches many such compositions are known in the art, and can take the form of creams, gels, ointments (thus in an oily form, thus claim 9 is met), hydrogels, pastes or plasters, and liquid dosage forms, such as solutions, emulsions, in particular oil-in-water emulsions, suspensions, for example lotions etc., or even solid sticks [0044]. Siddiqui teaches a topical composition is disclosed that is effective in lightening the color of skin and/or inhibiting melanogenesis (see Abstract). Siddiqui teaches a cream comprising hydrogenated lecithin (thus a phospholipid surfactant), and Tilia cordate flower extract, etc. [0103].
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siddiqui as applied to claims 1, 2, 4, 6, 9, 11, and 12 above, and further in view of Yoshioka et al (JP 08104646 A).
The teachings of Siddiqui are set forth above and applied as before.
The teachings of Siddiqui do not specifically teach Tilia platyphyllos in claim 3, the ratio in claim 5, a phospholipid surfactant in claim 7, the claimed amount of polyphenos in claim 8, or the extraction method in claim 10.
Yoshioka et al teach skin-lightening cosmetics contain exts. of Polygonum cuspidatum, Reynoutria japonica, Artemisia capillaris, Achillea millefolium, Eupatorium fortunei, Tilia platyphyllos, T. cordata and/or T. europaea as tyrosinase inhibitors. An ointment contained white petrolatum 25.0, stearyl alc. 25.0, propylene glycol 12.0, sodium lauryl sulfate 1.5, Me p-hydroxybenzoate 0.1, the tyrosinase inhibitor ext. 5.0, and purified water 31.4 wt.%. The prepns. were effective and safe (see Abstract). Yoshioka et al teach there are also examples of using various medicinal plant extracts, plant-derived gallic acid (thus polyphenols), geraniin (thus polyphenols) and the like. Further, whitening ingredients such as kojic acid (thus polyphenols) and arbutin (thus polyphenols), which is a glucopyranoside derivative, have recently been used.            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use Tilia platyphyllos from Yoshioka et al into the composition of Siddiqui since as evidenced by Yoshioka et al, T. cordata and Tilia platyphyllos are used interchangeably in the art as tyrosinase inhibitors. Since both of the references teach composition for lightening the color of skin, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
                It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use hydrogenated lecithin (thus a phospholipid surfactant) as a surfactant since Siddiqui teaches a cream comprising hydrogenated lecithin (thus a phospholipid surfactant), and Tilia cordate flower extract, etc. Determining an appropriate surfactant within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
 It would further have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed amount of polyphenols in claim 8 since Yoshioka et al teach there are also examples of using various medicinal plant extracts, plant-derived gallic acid (thus polyphenols), geraniin (thus polyphenols) and the like. Further, whitening ingredients such as kojic acid (thus polyphenols) and arbutin (thus polyphenols). Since polyphenos have the ability for whitening, which would have been routinely determined and optimized in the pharmaceutical art.
  Regarding the claimed ratio in claim 5, although the prior art did not specifically disclose the amounts of Tilia extract, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of Tilia extract because concentrations of the claimed Tilia extract are art-recognized result effective variables because they have the ability to inhibit tyrosinase, which would have been routinely determined and optimized in the pharmaceutical art.
             Regarding the extraction method in claim 10, the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]).
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655